Case 9:18-cv-80283-WPD Document 59 Entered on FLSD Docket 12/20/2018 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     PALM BEACH DIVISION

                          CASE NO. 9:18-cv-80283 Dimitrouleas/Matthewman

   ADT, LLC, and ADT US HOLDINGS, INC.,

            Plaintiffs,

   v.

   NORTHSTAR ALARM SERVICES LLC &
   VISION SECURITY, LLC

            Defendants.


                    JOINT MOTION FOR ENTRY OF A CONFIDENTIALITY
                               AND PROTECTIVE ORDER

           Plaintiffs ADT, LCC and ADT US Holdings, Inc. (“ADT”), and Defendants NorthStar

  Alarm Services, LLC (“NorthStar”) and Vision Security, LLC (“Vision”) (collectively, the

  “Parties”) respectfully move this Court, pursuant to Federal Rule of Civil Procedure 26(c)(1), to

  enter a protective order governing the confidentiality of confidential and highly confidential—

  attorneys’ eyes only information.

           Pursuant to Southern District of Florida Local Rule 7.1(a)(3), counsel for ADT and

  NorthStar have engaged in significant telephone and email exchanges in an effort to resolve the

  outstanding issues regarding a proposed confidentiality and protective order (the “Protective

  Order”) for the production and handling of “confidential” and “highly confidential—attorneys’

  eyes only” information. As a result of these discussions, the Parties have reached consensus on

  nearly all terms of the Protective Order. The only remaining term to which the parties have not

  reached agreement is the scope of access to such information provided to an ADT in-house

  paralegal, Marcia Gold.

                                         Shook, Hardy & Bacon L.L.P.
           Citigroup Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  220637
Case 9:18-cv-80283-WPD Document 59 Entered on FLSD Docket 12/20/2018 Page 2 of 6



           On December 11, 2018, this Court convened a hearing regarding several pending

  discovery-related issues, including whether the Protective Order should allow access to “highly

  confidential—attorneys’ eyes only” materials by in-house attorneys. ADT argued that in-house

  counsel should have such access; NorthStar argued that in-house counsel should not have access.

  The Court provided guidance during the hearing as to this issue, and in its December 12, 2018

  Omnibus Discovery Order (D.E. 53), directed the Parties to “meet and confer in good faith in an

  attempt to draft an agreed Stipulated Protective Order.” Id. at 2.

           Over the following week, the Parties continued to discuss the in-house counsel access issue.

  Ultimately, the Parties agreed to limit the number of in-house counsel given access to “Highly

  Confidential—Attorneys’ Eyes Only” information to three specifically identified ADT in-house

  attorneys: Dan McGrath, Chief Litigation Counsel and Chief Compliance Officer; Lee Jackson,

  Vice President and Associate General Counsel; and Frank Cona, Vice President, Chief Counsel

  for Privacy, IP, and Corporate Sourcing. NorthStar has designated Jared Parrish, General Counsel

  and Chief Compliance Officer. There is no pending dispute as to these designations, and they are

  reflected in Section 7.3(b) of the proposed Protective Order.1

           The remaining dispute is that ADT wants in-house paralegal and Litigation Manager

  Marcia Gold to also have access to “Highly Confidential—Attorneys’ Eyes Only” information.




  1
    Given the remaining dispute involving Section 7.3(b), the Parties attach the competing versions
  of the Protective Order. These versions are identical in all respects except for the language
  describing the scope of Marcia Gold’s access to Highly Confidential—Attorneys’ Eyes Only
  information found in Section 7.3(b). For purposes of convenience, NorthStar’s version is attached
  hereto with no changes as Exhibit A. ADT’s proposed language is reflected in redlines to Section
  7.3(b) as Exhibit B.

                                                         -2-
                                         Shook, Hardy & Bacon L.L.P.
           Citigroup Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  220637
Case 9:18-cv-80283-WPD Document 59 Entered on FLSD Docket 12/20/2018 Page 3 of 6



  ADT’s Position

           Ms. Gold’s access to such information is necessary and appropriate for a number of reasons

  (1) Ms. Gold has access to and knowledge of ADT systems that the designated attorneys—all

  senior counsel within ADT—typically do not interact with on a daily basis; (2) Ms. Gold is

  responsible for performing various administrative tasks that would either be too cumbersome or

  otherwise inefficient for these attorneys to perform on their own; and (3) the risk of providing Ms.

  Gold with such information is minimal as she is subject both to her own ethical obligations as a

  paralegal and licensed Florida notary public and is under the direct supervision of the licensed

  attorneys she supports, who are also subject to the Protective Order and the corresponding ethical

  obligations regarding the supervision of non-lawyers.2 See Dec. of Marcia Gold, attached hereto

  as Exhibit C. Indeed, Ms. Gold’s sworn declaration confirms that she has no role in any

  operational activities of ADT, and provides only legal and compliance-related support. Id. at ¶¶ 3,

  5. To the extent that Ms. Gold interacts with ADT’s customers, it is solely to pursue ADT’s legal

  claims. Accordingly, ADT proposed that Ms. Gold be given the same level of access to Highly

  Confidential—Attorneys’ Eyes Only information that ADT’s designated in-house counsel have

  been given so that she may provide the same level of support that she has always provided with

  respect to these attorneys. Indeed, ADT contends that in litigation containing claims and

  counterclaims with potential exposure in the tens of millions of dollars, having robust in-house

  support is critical to the in-house legal operations of ADT.



  2
    Moreover, each of ADT’s designated in-house counsel has their own ethical obligation to
  supervise any staff performing legal work on their behalf, including paralegals such as Ms. Gold.
  See Rules Regulating the Florida Bar 4-5.3: Responsibilities Regarding Nonlawyer Assistants (a
  lawyer having direct supervisory authority over the nonlawyer must make reasonable efforts to
  ensure that the person’s conduct is compatible with the professional obligations of the lawyer).

                                                         -3-
                                         Shook, Hardy & Bacon L.L.P.
           Citigroup Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  220637
Case 9:18-cv-80283-WPD Document 59 Entered on FLSD Docket 12/20/2018 Page 4 of 6



  NorthStar’s Position

           NorthStar agreed that Ms. Gold can have access to its customer names (which will be in

  materials likely designated as “Highly Confidential—Attorneys’ Eyes Only”) for the sole purpose

  of cross-referencing those names in ADT’s customer database to determine if any are or were ADT

  customers. NorthStar opposes further access for Ms. Gold. First, Ms. Gold is not a Florida

  Registered Paralegal or a Certified Paralegal. In guiding the parties towards a resolution on the

  issue of in-house counsel access to “Highly Confidential—Attorneys’ Eyes Only” materials, the

  Court stated that any in-house attorney with access must be a member of a state bar. Ms. Gold

  does not have the paralegal equivalent. That she is a notary is irrelevant. Second, Ms. Gold is a

  critical fact witness in this case, as ADT disclosed in its Initial Disclosures. She interacts with

  ADT customers – or supervises those who do – who have allegedly been subjected to deceptive

  sales practices, and the precise substance of those conversations will bear on the claims and

  defenses in this case. Third, by interacting with customers, Ms. Gold’s job function is at least

  partially business-related, making her access to a competitor’s “Highly Confidential—Attorneys’

  Eyes Only” material particularly inappropriate. NorthStar would have no protection against how

  Ms. Gold’s access to its most confidential information might influence her future interactions with

  ADT customers. Fourth, Ms. Gold can still perform the majority of her job functions because she

  would be barred from accessing only those documents that are designated “Highly Confidential—

  Attorneys’ Eyes Only.” For example, NorthStar will likely designate its financial records as

  “Highly Confidential—Attorneys’ Eyes Only.” Ms. Gold has no reason to access those. While

  ADT might find it more convenient for her to have greater access than the customer names, that

  does not justify such access.

                                                      * * * *

                                                         -4-
                                         Shook, Hardy & Bacon L.L.P.
           Citigroup Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  220637
Case 9:18-cv-80283-WPD Document 59 Entered on FLSD Docket 12/20/2018 Page 5 of 6



           Pursuant to the Court’s direction, the Parties have spent significant time and effort

  attempting to find a mutually agreeable solution to the entirety of the dispute arising from the

  proposed Protective Order. And on the whole, they have been able to do so. The Parties are unable

  to agree, however, as to the scope of Ms. Gold’s access to “Highly Confidential—Attorneys’ Eyes

  Only” information. Accordingly, the Parties ask the Court to determine the scope of Ms. Gold’s

  access to such materials and enter the appropriate Protective Order.




  Dated: December 20, 2018.                                     Respectfully submitted,

                                                                /s/ Eric S. Boos
                                                                Eric S. Boos
                                                                eboos@shb.com
                                                                Florida Bar No.: 0107673
                                                                SHOOK, HARDY & BACON L.L.P.
                                                                Citigroup Center, Suite 3200
                                                                201 South Biscayne Boulevard
                                                                Miami, Florida 33131
                                                                Telephone: 305.358.5171
                                                                Facsimile: 305.358.7470

                                                                C. Sanders McNew
                                                                mcnew@mcnew.net
                                                                Florida Bar No. 0090561
                                                                McNew P.A.
                                                                2385 NW Executive Center Drive, Suite 100
                                                                Boca Raton, Florida 33431
                                                                Telephone: 561.299.0257
                                                                Facsimile: 561.299.3705

                                                                Counsel for Plaintiffs ADT LLC and ADT US
                                                                Holdings, Inc.




                                                         -5-
                                         Shook, Hardy & Bacon L.L.P.
           Citigroup Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  220637
Case 9:18-cv-80283-WPD Document 59 Entered on FLSD Docket 12/20/2018 Page 6 of 6



                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 20th day of December, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF and a true and correct copy of the

  foregoing was served on all counsel or parties of record on the Service List below by the method

  indicated.


                                                                         /s/ Eric S. Boos
                                                                         Eric S. Boos


  Matthew Ross Chait
  Jonathan Phillip Hart
  Eric Christu
  Shutts & Bowen LLP
  525 Okeechobee Boulevard, Suite 1100
  West Palm Beach, FL 33401
  Email: mchait@shutts.com
         jhart@shutts.com
         EChristu@shutts.com
  (Service via CM/ECF)


  Peter M. Bernhardt
  McDonald Hopkins LLC
  505 South Flagler Dr., Suite 300
  West Palm Beach, FL 33401
  Email: pbernhardt@mcdonaldhopkins.com
  (Service via CM/ECF)

  John M. O’Bryan
  Freeborn & Peters, LLP
  311 South Wacker Dr., Suite 3000
  Chicago, IL 60660
  Email: jobryan@freeborn.com
  (Service via CM/ECF)




                                                         -6-
                                         Shook, Hardy & Bacon L.L.P.
           Citigroup Center, Suite 3200 | 201 S. Biscayne Blvd. | Miami, Florida 33131-4332 | t 305.358.5171
  220637
